                                           Case 3:21-cv-02201-JCS Document 6 Filed 03/31/21 Page 1 of 3




                                   1

                                   2

                                   3
                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     In re TAX LIABILITY OF JOHN DOES.                   Case No. 21-cv-02201-JCS

                                   8
                                                                                             ORDER TO SHOW CAUSE WHY
                                   9                                                         PETITION SHOULD NOT BE DENIED

                                  10                                                         Re: Dkt. No. 1

                                  11
                                  12          The United States has filed a petition to authorize service of an Internal Revenue Service
Northern District of California
 United States District Court




                                  13   (“IRS”) “John Doe” summons to the cryptocurrency exchange Payward Ventures Inc. d/b/a/

                                  14   Kraken (“Kraken”) and its subsidiaries under 26 U.S.C. § 7609(f), to aid in assessing the potential

                                  15   tax liability of Kraken users. That statute provides as follows:

                                  16                  Any summons described in subsection (c)(1) which does not identify
                                                      the person with respect to whose liability the summons is issued may
                                  17                  be served only after a court proceeding in which the Secretary
                                                      establishes that—
                                  18
                                                      (1) the summons relates to the investigation of a particular person or
                                  19                  ascertainable group or class of persons,
                                  20                  (2) there is a reasonable basis for believing that such person or group
                                                      or class of persons may fail or may have failed to comply with any
                                  21                  provision of any internal revenue law, and
                                  22                  (3) the information sought to be obtained from the examination of the
                                                      records or testimony (and the identity of the person or persons with
                                  23                  respect to whose liability the summons is issued) is not readily
                                                      available from other sources.
                                  24
                                                      The Secretary shall not issue any summons described in the preceding
                                  25                  sentence unless the information sought to be obtained is narrowly
                                                      tailored to information that pertains to the failure (or potential failure)
                                  26                  of the person or group or class of persons referred to in paragraph (2)
                                                      to comply with one or more provisions of the internal revenue law
                                  27                  which have been identified for purposes of such paragraph.
                                  28   26 U.S.C. § 7609(f).
                                           Case 3:21-cv-02201-JCS Document 6 Filed 03/31/21 Page 2 of 3




                                   1          The United States has likely made a sufficient showing of the first three elements of the

                                   2   statute to warrant issuance of at least some form of summons. See generally Cincotta Decl. (dkt.

                                   3   1-2); In re Tax Liability of John Does, 671 F.2d 977 (6th Cir. 1982). The Court has concerns,

                                   4   however, with respect to scope.

                                   5          In addition to basic registration, identification, and transaction information, the proposed

                                   6   summons seeks broad categories of information such as “complete user preferences,” “[a]ny other

                                   7   records of Know-Your-Customer due diligence,” and “[a]ll correspondence between Kraken and

                                   8   the User or any third party with access to the account pertaining to the account,” among other

                                   9   similarly expansive requests. See Prop’d Summons (dkt. 1-3) at ECF p. 13.1 The IRS relies on

                                  10   Supervisory Internal Revenue Agent Karen Cincotta’s declaration to support its request. Although

                                  11   Cincotta addresses each category of information sought, her explanations for some of them rest on

                                  12   conclusory assertions that such information “may be relevant in determining, and verifying, the
Northern District of California
 United States District Court




                                  13   identity of the account user” or “revealing other accounts controlled by the same user.” See, e.g.,

                                  14   Cincotta Decl. ¶ 99 (addressing correspondence).

                                  15          Addressing the analogous standard of whether information sought is “relevant” in a post-

                                  16   issuance challenge under United States v. Powell, 379 U.S. 48 (1964), to enforcement of an IRS

                                  17   summons issued to another cryptocurrency exchange, the Honorable Jacqueline Scott Corley

                                  18   rejected the IRS’s position that similarly broad categories of information were relevant, and held

                                  19   that the IRS should first review basic user information and transaction histories before determining

                                  20   whether further subpoenas—either to the cryptocurrency exchange or to individual users—were

                                  21   necessary. United States v. Coinbase, Inc., No. 17-cv-01431-JSC, 2017 WL 5890052, at *6–7

                                  22   (N.D. Cal. Nov. 28, 2017).

                                  23          The United States is therefore ORDERED TO SHOW CAUSE why its petition should not

                                  24   be denied for failure to meet the “narrowly tailored” requirement of 26 U.S.C. § 7609(f), by filing

                                  25   a response to this order (which may include an amended petition or summons) no later than

                                  26
                                  27   1
                                        Due to the relatively complex structure of attachments-to-attachments submitted in support of the
                                  28   petition, each with its own page numbering scheme, the Court cites this document using the page
                                       numbers assigned by the ECF filing system.
                                                                                        2
                                           Case 3:21-cv-02201-JCS Document 6 Filed 03/31/21 Page 3 of 3




                                   1   April 14, 2021. Any such response must specifically address why each category of information

                                   2   sought is narrowly tailored to the IRS’s investigative needs, including whether requests for more

                                   3   invasive and all-encompassing categories of information could be deferred until after the IRS has

                                   4   reviewed basic account registration information and transaction histories. After the United States

                                   5   has filed its response, the Court will determine whether to set a hearing.

                                   6          IT IS SO ORDERED.

                                   7   Dated: March 31, 2021

                                   8                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                   9                                                    Chief Magistrate Judge
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         3
